Citation Nr: 0829235	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a fungus of the 
hands and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of this remand was to permit the AMC to conduct 
certain, additional development, and upon its completion of 
the requested action, the case has since been returned to the 
Board for further review.  

As indicated in the Board's remand of December 2006, an 
October 1998 RO decision denied service connection for a low 
back disorder and hemorrhoids on the basis that the claims 
were "not well grounded".  That decision was not appealed and 
became final.  However, the subsequent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), eliminated the requirement for a 
well-grounded claim.  Hence, the RO adjudicated all three of 
the current claims on appeal on a de novo basis and the Board 
will do the same.   


FINDINGS OF FACT

1.  The National Personnel Records Center has confirmed that, 
other than a report of a pre-enlistment examination, the 
veteran's service medical records were destroyed in the fire 
that occurred there in 1973.  

2.  There is no medical or X-ray evidence of a low back 
disability, to include arthritis of the lumbar spine, until 
decades post-service and competent evidence of a nexus 
between a current low back disability and the veteran's 
period of military service or any event thereof is lacking.  

3.  There is no medical evidence of hemorrhoids until decades 
post-service and there is no competent evidence that links a 
current diagnosis of hemorrhoids and any incident of service.

4.  There is no medical evidence of a fungus of the hands 
and/or feet until decades post-service, nor is there 
competent evidence of a nexus between a current diagnosis of 
a fungus of the hands and/or feet and any incident of service


                                             CONCLUSIONS OF 
LAW

1.  A low back disorder was not incurred in or aggravated 
during active service, nor may arthritis of the lumbar spine 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  A fungus of the hands and/or feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was previously remanded by the 
Board in December 2006 so that additional development could 
be undertaken.  On remand, the AMC updated the required 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
and in addition, attempted to obtain any and all available 
service medical and personnel records of the veteran, 
including pertaining to his Army Reserve service, followed by 
readjudication of the claims at issue.  All of the actions 
previously sought by the Board through its prior development 
request appear to have been completed to the extent possible, 
and it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. §  3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of August 2002 and December 2006, 
including the notice required by Dingess-Hartman.  While no 
longer required, the appellant was also notified that he 
should submit all pertinent evidence in his possession.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant prior to the RO's initial decision in 
October 2002, but full VCAA notice, including that pertaining 
to the Court's holding in Dingess/Hartman, occurred much 
later than the RO's initial adjudication as to the claims 
herein at issue, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice, was effectuated prior to the issuance of the final 
supplemental statement of the case by the AMC in April 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  There is otherwise no showing that 
more timely VCAA notice would not have operated to alter the 
outcome of the issues herein presented for review.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  On that 
basis, the Board cannot conclude that any defect in the 
timing or substance of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes but a 
single document from the veteran's service medical and 
personnel file.  The RO and AMC have endeavored to obtain all 
available service records, but the record reflects that those 
files were destroyed by fire at the National Personnel 
Records Center in St. Louis in 1973.  In light of this, the 
Board recognizes that it should employ a "heightened" duty 
"to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed". 

Records relating to the veteran's service in the Army Reserve 
were also destroyed as a result of Hurricane Katrina and, on 
remand efforts to obtain any remaining Reserve records were 
unsuccessful, with the relocated Reserve unit indicating to 
AMC personnel in March 2008 that they had no records relating 
to the veteran.  

As to the duty to provide an examination or medical opinion, 
the record does contain the report of a VA medical 
examination conducted in early 1997, in addition to various 
other records pertaining to VA medical treatment received by 
the veteran during post-service years.  In view of the fact 
that there is no medical evidence of a low back disability, 
hemorrhoids or a fungal infection of the hands or feet until 
decades post-service and no competent evidence that suggests 
a nexus between any of these disorders and service, there is 
no duty to provide an examination or medical opinion.  As the 
record is deemed to be adequate to permit the Board to fairly 
and accurately adjudicate each of the issues presented by 
this appeal, and the veteran does not contend otherwise, the 
Board may proceed to adjudicate the merits of such claims 
without remand for additional action.  38 C.F.R. §§ 3.326, 
3.327 (2007).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Merits of the Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as arthritis, becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran alleges that his low back disorder and 
hemorrhoids are the direct result of in-service lifting of 
heavy artillery shells and that he was particularly bothered 
by foot and hand fungus during winter months while serving in 
Korea.  He further asserts that part of his gear included 
rubber boots that caused profuse sweating of his feet, which 
in turn materially contributed to a fungal infection of the 
feet.  

As noted above, since most of the service medical records 
were destroyed, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare, suprta; Russo, supra.  
However, this special duty does not include any "burden- 
shifting" analysis with respect to the veteran's claim.  
Cromer v. Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) 
(holding no adverse presumption attaches to service 
connection claim against the government when veteran's SMRs 
are destroyed in a fire).

A report of an enlistment medical examination, the only 
available service medical record, is negative for any 
findings relating to a low back disorder, hemorrhoids, or a 
fungus of the feet or hands.  It is regrettable that the 
remaining service medical and personnel records of the 
veteran are unavailable for review and it is of note that the 
veteran bears no responsibility for their unavailability.  
That notwithstanding, the medical data on file, which were 
compiled during post-service years, do not identify the 
existence of a low back disorder earlier than March 1989, 
when it was noted that a low back syndrome was in evidence.  
Further treatment for back-related complaints, for which a 
diagnosis of osteoarthritis was entered, is shown in the 
years thereafter.  As for the other claimed disorders, the 
presence of hemorrhoids is initially documented at the time 
of a VA medical examination in January 1997 and treatment 
therefor is shown on various, subsequent occasions.  
Onychomycosis is first demonstrated in medical records 
compiled in July 1997 and such disorder, as well as notations 
of fungal growth affecting the feet and hands are identified 
in subsequently developed medical data.  

In summation, the Board finds that, while the absence of 
service medical records are obviously through no fault of the 
veteran, there is no post-service medical or X-ray evidence 
of a back disability until more than 33 years after service 
and the veteran's hemorrhoids and a fungal infection of the 
hands and feet are not apparent until more than 39 years 
after service.  There is no medical evidence or competent 
opinion from a medical professional linking any of the 
claimed disabilities to the veteran's period of military 
service or any event thereof.  

While it is noted that the veteran himself offers an opinion 
that links his low back, hemorrhoid, and fungal infections of 
the skin to his military service or in-service occurrences, 
the veteran is not shown to be in possession of the requisite 
medical background or training as to render competent his 
opinions regarding medical diagnosis or etiology.  Espiritu, 
supra.  Accordingly, service connection for a low back 
disability, hemorrhoids and a fungal infection of the hands 
and feet is not warranted.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a low back disorder, hemorrhoids, 
and a fungus of the feet and/or hands.  As the preponderance 
of the evidence is against the claims, the benefit-of-the- 
doubt rule is inapplicable and the benefits sought on appeal 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant").  










ORDER

Service connection for a low back disorder is denied.

Service connection for hemorrhoids is denied.  

Service connection for a fungus of the feet and/or hands is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


